FILED
                            NOT FOR PUBLICATION                              JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50088

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00368-PSG

  v.
                                                 MEMORANDUM *
UBALDO FRANCO SALAS, Jr.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Ubaldo Franco Salas, Jr., appeals from the 51-month sentence imposed

following his guilty-plea conviction for being a felon in possession of a firearm, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. § 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      Salas first contends that the district court abused its discretion by refusing to

to reduce his criminal history category from category six to category four where

the majority of his convictions stemmed from his problems with substance abuse.

The court did not abuse its discretion in denying the departure where it considered

Salas’ arguments and then imposed a sentence at the lowest end of the Guidelines

range. See United States v. Carter, 560 F.3d 1107, 1117-19 (9th Cir. 2009) (no

abuse of discretion where sentencing judge imposed a within-Guidelines range

sentence after considering defendant’s arguments for a reduced sentence).

      Salas next contends that his sentence is substantively unreasonable in view

of his troubled upbringing, the impact his incarceration would have on his family,

and his pre-trial conditions of confinement. In light of the totality of the

circumstances and the 18 U.S.C. § 3553(a) sentencing factors, Salas’ low-end

Guidelines sentence is substantively reasonable. See United States v. Stoterau, 524

F.3d 988, 1001-02 (9th Cir. 2008).

      AFFIRMED.




                                           2                                     11-50088